

114 S2667 IS: Gulf States Protection and Restoration Coordination Act
U.S. Senate
2016-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2667IN THE SENATE OF THE UNITED STATESMarch 10, 2016Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo designate the Gulf of Mexico Alliance as a Regional Coordination Partnership of the National
			 Oceanic and Atmospheric Administration and for other purposes.
	
 1.Short titleThis Act may be cited as the Gulf States Protection and Restoration Coordination Act.
		2.Findings, sense of Congress, and purposes
 (a)FindingsCongress finds the following: (1)The Gulf of Mexico is a valuable resource of national and international importance, continuously serving the people of the United States and other countries as an important source of food, economic productivity, recreation, beauty, and enjoyment.
 (2)Over many years, the resource productivity and water quality of the Gulf of Mexico and its watershed have been diminished by point and nonpoint source pollution, increasing population demands, economic development, and natural and man-made hazard events.
 (3)The protection of the Gulf of Mexico regional ecosystem has been traditionally underserved and overlooked compared to other great water bodies of the United States, even though the region accounts for 17 percent of United States gross domestic product and would rank as the 7th largest economy in the world.
 (b)Sense of CongressIt is the sense of Congress that the United States should seek to attain coordination of the protection and restoration efforts of the Gulf of Mexico in order to reduce duplication of efforts and maximize efficiencies through a collaborative regional effort by the Gulf of Mexico Alliance, in consultation with Federal agencies and State and local authorities.
 (c)PurposesThe purposes of this Act are as follows: (1)To expand and strengthen cooperative voluntary efforts to protect and restore the Gulf of Mexico.
 (2)To expand Federal support for monitoring, management, and restoration activities in the Gulf of Mexico and its watershed.
 (3)To commit the United States to a comprehensive cooperative program to achieve improved water quality in, and improvements in the productivity of living resources of, the Gulf of Mexico.
 (4)To establish a Gulf of Mexico Alliance to coordinate Federal and State authorities with other voluntary efforts for the collaborative management of the large marine ecosystem, thereby reducing duplication of efforts and maximizing opportunities to leverage restoration support in the Gulf of Mexico region.
 3.Gulf States protection and restoration coordinationThe Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) is amended by adding at the end the following:
			
				120.Gulf States protection and restoration coordination
 (a)DefinitionsIn this section: (1)Alliance Management TeamThe term Alliance Management Team means the governing body of the Gulf of Mexico Alliance consisting of the designated voting members representing the Governors of Alabama, Florida, Louisiana, Mississippi, and Texas.
 (2)Gulf of Mexico AllianceThe term Gulf of Mexico Alliance means the formal collaborative organization of Federal, State, local, and private participants established by the 5 Gulf States in 2004 as a nonregulatory, inclusive network of partners to provide a broad geographic focus on the primary environmental issues affecting the Gulf of Mexico.
 (3)Gulf of Mexico ecosystemThe term Gulf of Mexico ecosystem means the ecosystem of the Gulf of Mexico and its watershed. (b)Authorization of Gulf of Mexico Alliance (1)Designation as a Regional Coordination PartnershipThe Gulf of Mexico Alliance is designated as a Regional Coordination Partnership of the National Oceanic and Atmospheric Administration of the Department of Commerce.
 (2)RequirementsThe Gulf of Mexico Alliance shall be— (A)headed by a Director who, by reason of management experience and technical expertise relating to the Gulf of Mexico, is highly qualified to direct the development of plans and programs on a variety of Gulf of Mexico issues, as determined by the Alliance Management Team; and
 (B)located in a State all, or a portion of the coastline, of which is on the Gulf of Mexico. (3)FunctionsThe Gulf of Mexico Alliance shall—
 (A)promote coordination of the actions of State agencies in the States that border the Gulf of Mexico and other authorities with the actions of the appropriate officials of the Federal agencies and State and local authorities in the Gulf of Mexico region in developing strategies—
 (i)to improve the water quality, protect nonregulated living resources, increase valuable habitats, and enhance coastal resilience in the Gulf of Mexico ecosystem; and
 (ii)to obtain the support of appropriate officials; (B)in cooperation with appropriate Federal, State, and local authorities, develop and implement specific action plans to carry out the Gulf of Mexico Alliance regional protection and restoration coordination goals;
 (C)coordinate and implement priority plans and projects, and facilitate science, research, modeling, monitoring, data collection, and other activities that support the Gulf of Mexico Alliance’s goals through the provision of grants under subsection (c);
 (D)implement outreach programs for public information, education, and participation to foster stewardship of the resources of the Gulf of Mexico;
 (E)develop and make available, through publications, technical assistance, and other appropriate means, information pertaining to the environmental quality and living resources of the Gulf of Mexico ecosystem;
 (F)serve as the liaison with, and provide information to, the Mexican members of the Gulf of Mexico States Accord and Mexican counterparts; and
 (G)focus the efforts and resources of the Gulf of Mexico Alliance on activities that will result in measurable improvements to water quality and living resources of the Gulf of Mexico ecosystem by coordinating protection and restoration programs to minimize duplication and maximize leveraging opportunities.
							(c)Grants
 (1)In generalThe Gulf of Mexico Alliance may provide grants to nonprofit organizations, State and local governments, colleges, universities, interstate agencies, and individuals to carry out this section for use in—
 (A)monitoring the water quality and living resources of the Gulf of Mexico ecosystem; (B)researching the effects of natural and human-induced environmental changes on the water quality and living resources of the Gulf of Mexico ecosystem;
 (C)developing and executing cooperative strategies that address the water quality and living resource needs in the Gulf of Mexico ecosystem;
 (D)developing and implementing locally based protection and restoration programs or projects within a watershed that complement such strategies, including the creation, restoration, protection, or enhancement of habitat associated with the Gulf of Mexico ecosystem; and
 (E)eliminating or reducing nonpoint sources that discharge pollutants that contaminate the Gulf of Mexico ecosystem, including activities to eliminate leaking septic systems and construct connections to local sewage systems.
 (2)Administrative costsAdministrative costs in the form of salaries, overhead, or indirect costs for services provided and charged against programs or projects carried out using funds made available through a grant under this subsection shall not exceed 25 percent of the amount of the grant.
						(d)Reports
 (1)Annual reportNot later than December 30, 2016, and annually thereafter, the Director of the Alliance shall submit to the Administrator of the National Oceanic and Atmospheric Administration and make available to the public a report that describes—
 (A)each project and activity funded under this section during the previous fiscal year; (B)the goals and objectives of those projects and activities; and
 (C)the net benefits of projects and activities funded under this section during previous fiscal years.
							(2)Assessment
 (A)In generalNot later than April 30, 2019, and every 3 years thereafter, the Administrator of the National Oceanic and Atmospheric Administration, in coordination with the Alliance Management Team, shall complete an assessment on the effectiveness of the Gulf of Mexico Alliance’s ability to coordinate regional priorities and submit to Congress a comprehensive report on such assessment.
 (B)RequirementsThe assessment and report described in subparagraph (A) shall— (i)assess the overall status of coordinated restoration and protection efforts in the Gulf of Mexico ecosystem;
 (ii)assess the effectiveness of the Gulf of Mexico Alliance management strategies being implemented, and the extent to which the priority needs of the region are being met through that implementation; and
 (iii)make recommendations for the improved coordination among the regulatory and nonregulatory programs operating in the region, including strengthening strategies being implemented or adopting improved strategies.
 (e)Budget itemThe Administrator of the National Oceanic and Atmospheric Administration, in the annual submission to Congress of the budget of the National Oceanic and Atmospheric Administration, shall include a funding line item request for the Alliance as a separate budget line item.
 (f)Limitation on regulatory authorityNothing in this section establishes any new legal or regulatory authority of the National Oceanic and Atmospheric Administration or the Gulf of Mexico Alliance, itself, other than the authority to provide grants in accordance with this section.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, to remain available until expended—
 (1)$5,000,000 for fiscal year 2017; (2)$5,100,000 for fiscal year 2018;
 (3)$5,202,000 for fiscal year 2019; (4)$5,306,040 for fiscal year 2020;
 (5)$5,412,160 for fiscal year 2021; and (6)$5,520,404 for fiscal year 2022..